   1:19-cr-10027-JES-JEH # 21   Page 1 of 7                                    E-FILED
                                                 Tuesday, 21 January, 2020 12:50:46 PM
                                                          Clerk, U.S. District Court, ILCD

                         UNITED STATES OF AMERICA
                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                            PEORIA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                Plaintiff,                )
     vs.                                  ) Case Nos: 19 CR 10027
                                          )
RICHARD BROWN, III,                       )
                                          )
                Defendant.                )

                       SENTENCING MEMORANDUM

     NOW COMES Defendant, RICHARD BROWN, III, by and through

Attorney, KEVIN F. SULLIVAN, and submits the following

Sentencing Memorandum in support of his request for a sentence

below the advisory United States Sentencing Guidelines (USSG)

and/or a request for leniency herein;

                         Procedural History

     On July 29, 2019, Defendant, RICHARD BROWN, III (RB3),

entered a plea of guilty to the offense of Possessing a Firearm

in violation of 18 U.S.C. 922(g). At his plea hearing, RB3,

admitted to knowingly possessing a gun after having been

convicted of a felony.

               Facts as contained in the Discovery

     On May 28th, 2019, Peoria Police officers obtained a search

warrant to search the person of RB3, his residence, and his

vehicle.

     At 6:00 p.m., members of the Peoria Police Target Offender

                                    1
   1:19-cr-10027-JES-JEH # 21   Page 2 of 7



Unit (TOU) located the vehicle belonging to RB3, in the 3100 of

Westport Road.    At 7:20 p.m., RB3 exited a residence and drove

away in his vehicle.     Members of the TOU followed RB3 to the

Knoxville Food Mart, located at 2300 North Knoxville Avenue,

close to where RB3 lived.       RB3 entered the store and approached

the counter.    As Defendant, RB3 was standing at the counter,

certain persons entered the store and began to approach RB3's

location.    RB3 slowly walked away from the counter towards the

the exit.    One of these individuals stopped RB3 and began to

hand cuff him.    RB3 was startled and repeatedly asked what was

going on.    According to the TOU officers on scene, RB3,

attempted to break free from an officer and but ran into another

officer.    RB3, denies he attempted to break free, rather he did

not initially realize those individual were members of law

enforcement.     The officers were not wearing uniforms and

although their outer clothing may have said “police”, that is

not always easy to see, especially during the apprehension

process.    Once RB3 realized they were police officers, he

advised them he had a gun in his waist band and cooperated in

all other respects.    Ultimately, RB3 fell to the floor, with

at least one officer on top of him.           An officer immediately

confiscated RB3's gun without resistance or any type of

incident.    RB3 advised the officers that this gun was his only

weapon he owned or possessed.

                                    2
   1:19-cr-10027-JES-JEH # 21   Page 3 of 7



     At or near the same time, other TOU officers executed the

search warrant on the residence of Defendant, RB3.       When the

officers approached the residence, Richard Brown, Jr., father of

Defendant, RB3, was on the front porch. Richard Brown, Jr.,

advised he was not aware of any illegal items or weapons within

the residence.   The police believed Richard Brown, Jr. was armed

and dangerous and he was ordered at rifle point to the ground.

He was not aggressive or    armed and he immediately complied with

all commands.    Officers then utilized a RAM and breached a

door to the residence although Richard Brown, Jr. never

precluded them from entering the residence.       No contraband,

including any weapons were located or recovered from the

residence.

     During an interview at the Peoria Police Department, RB3,

attempted to justify carrying the gun for protection.       He

acknowledged he had been shot on multiple occasions and was with

his cousin when he was mortally wounded by a gun.     RB3 feared of

being shot again, especially since he lives in a dangerous part

of town.

     The Peoria Police Department listed RB3 as being a member

of “Moe Block” street gang.      RB3 emphatically denies ever having

been a member of or otherwise affiliated with this or any other

gang.
                      Statutory Range

     The present offense carries a statutory sentence up to ten

                                    3
      1:19-cr-10027-JES-JEH # 21   Page 4 of 7



(10) years imprisonment; there is no minimum mandatory statutory

sentence.        Mandatory Supervised Release may be up to three (3)

years.

                           Sentencing Guidelines

                         Offense Level Computation

        RB3 stipulates the total criminal history level should be

19.

                        Criminal History Computation

2012 JD 521                                            Points Assigned

        RB3 was disposed to a term of 18 months             0
        probation as a juvenile for the offense
        of Burglary on January 31st, 2012.

        On July 7th, 2014, RB3 was adjudicated              11
        for violating his juvenile probation
        for possessing a controlled substance,
        namely Codeine.

                RB3 objects to this enhancement in
                that the additional sentence was part
                of the original sentence, not a new,
                separate or distinct case.

        On March 13th, 2015, RB3 was adjudicated            1
        for violating his juvenile probation
        for Obstructing a Peace Officer.

                RB3 objects to this enhancement in
                that the additional sentence was part
                of the original sentence, not a new
                separate, or distinct case.

        On May 29th, 2015, RB3 was adjudicated              2
        for violating his juvenile probation
        for Aggravated Battery.



           1
               The points highlighted are those to which RB3 objects.

                                       4
   1:19-cr-10027-JES-JEH # 21   Page 5 of 7



           RB3 objects to this enhancement in
           that the additional sentence was part
           of the original sentence, not a new
           separate, or distinct case.

2016 CF 294

     On August 29th, 2016, RB3 was sentenced to           3
     prison for 3 years for Aggravated Battery.

           RB3 does not object to this matter
           being included in his criminal history.

2018 TR 3547

     On September 25th, 2018, RB3 was sentenced to        1
     50 days incarceration for Fleeing/Attempting
     to Elude.

           RB3 does not object to this matter
           being included in his criminal history.

     RB3 was under a sentence of Conditional              2
     Discharge when he was arrested for the
     instant offense.

     Under Illinois law, when a person is sentenced after a

probation violation, a trial court may never punish a defendant

(delinquent) for the conduct that gave rise to the probation

violation (People v. Varghese (2009) 391 Ill. App. 3d 866, 330

Ill.. Dec. 917, 909 N.E.2d 939).        If the conduct while on

probation constitutes a separate offense, the defendant should

be tried and found guilty and that sentence should conform to

the orderly criminal processes (People v. Koppen (1975), 29 Ill.

App 3d 29, 329 N.E.2d 421).       When sentencing a defendant after

a probation violation, a sentencing within the original

statutory range for the original offense will not be set aside


                                    5
     1:19-cr-10027-JES-JEH # 21   Page 6 of 7



on review unless the sentence is imposed after revocation of

probation was in fact imposed as a penalty for the conduct that

was the basis of the revocation and not for the original

offense (People v. Young (1985), 138 Ill. App, 3d 130, 92 Ill.

Dec. 632, 485 N.E.2d 443).

       Therefore, RB3 submits his total criminal history score

should be 6 (Category III). Therefore, based on the objections

respectfully submitted,       RB3 believes his advisory sentencing

range is 30 to 37 months.

           Objections to Presentence Investigation Report

1.     RB3 incorporates by reference and persists in Objection #1;

2.     RB3 incorporates by reference and persists in Objection #2;

3.     RB3 incorporates by reference and persists in Objection #3;

4.     RB3 withdraws Objection #4 relative to the weapon being
       stolen.

                                  Conclusion

       Defendant, RICHARD BROWN, III, requests this Court consider

and adopt the arguments and requests herein submitted and grant

such further and other relief that is deemed just and

appropriate under all of these circumstances.


Date: January 21, 2020.

                                     RICHARD BROWN, III, Defendant,

                                     /s/ Kevin F. Sullivan
                                     KEVIN F. SULLIVAN
                                     Attorney at Law


                                      6
   1:19-cr-10027-JES-JEH # 21   Page 7 of 7



                       Certificate of Service

     I, KEVIN F. SULLIVAN, certify that on January 21st, 2019,

I electronically filed the foregoing Sentencing Memorandum with

the Clerk of the Court using the CM/ECF system, which will send

notification of such file to counsel of record.



                                   /s/ Kevin F. Sullivan
                                   KEVIN F. SULLIVAN




KEVIN F. SULLIVAN
Attorney at Law
110 SW Jefferson
Suite 530
Peoria, Illinois 61602
(309) 672-2009
(309) 672-2265 (Fax)
kevinsull62@yahoo.com


                                    7
